     Case 2:19-cv-01223-KJM-DMC Document 16 Filed 06/19/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAM PEREZ,                                         No. 2:19-CV-1223-KJM-DMC-P
12                       Petitioner,
13           v.                                          FINDINGS AND RECCOMENDATIONS
14    M. ELIOT SPEARMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is respondent’s unopposed

19   motion to dismiss (ECF No. 13).

20
21                                           I. BACKGROUND

22                  Petitioner, Sam Perez, was convicted of premeditated attempted murder, with

23   attached sentencing enhancements for firearm use and gang affiliation. See ECF No. 14-2, pg. 1.

24   On November 2015, the trial court sentenced petitioner to state prison for a term of 42 years to

25   life. Id. Petitioner appealed his conviction to the California Court of Appeal. On March 29, 2018,

26   the Court of Appeal modified the judgment by striking the determinate term of ten years for the

27   gang enhancement. Also, the life term for the premeditated attempted murder was modified to

28   include a minimum term of fifteen years. The matter was remanded back to the trial court to
                                                        1
     Case 2:19-cv-01223-KJM-DMC Document 16 Filed 06/19/20 Page 2 of 4

 1   consider exercising its discretion to strike or dismiss the firearm enhancement. Id. at pgs. 18-19.

 2   Petitioner filed a petition for review in the California Supreme Court, which was denied on July

 3   11, 2018. See ECF No. 14-4.

 4                   On November 16, 2018, the Sacramento County Superior Court resentenced

 5   petitioner to an indeterminate state prison term of forty years to life (fifteen years to life for

 6   attempted premeditated murder plus twenty-five years to life for the firearm enhancement). See

 7   ECF No. 14-5. On November 26, 2018, petitioner filed a notice of appeal of the resentencing. See

 8   ECF No. 13-1, pg. 2. On of July 2, 2019, the appeal was fully briefed and, while pending

 9   appellate review, petitioner submitted a habeas petition before this Court, ECF No. 1.

10                   On August 22, 2019, the Court directed respondent to file a response to the

11   petition. See ECF No. 8. On October 11, 2019, respondent submitted this motion to dismiss. See

12   ECF No. 13. Respondent seeks dismissal because, at the time of filing the motion, petitioner’s

13   resentencing appeal was still pending. However, on May 13, 2020, the Court of Appeal

14   reaffirmed the trial court’s resentencing1. See People v. Perez, No. C088426, 2020 Cal. App.

15   Unpub. LEXIS 2971 (May 13, 2020).

16

17                                             II. DISCUSSION

18                   Respondent seeks dismissal of this action because, at the time of filing their

19   motion to dismiss, petitioner’s resentencing appeal was still pending. Respondent argues that

20   under Younger v. Harris, 401 U.S. 37 (1971), “ . . .basic principles of comity and federalism
21   require federal courts to abstain from interfering with pending state criminal proceedings.” ECF

22   ///

23   ///

24   ///

25           1.     The Court takes judicial notice of petitioner’s resentencing appeal to the 3rd
26   Appellate District of the California Court of Appeal, case number C088426, as reflected on the
     court’s website. See USCS Fed Rules Evid R 201; see also Daniels-Hall v. Nat'l Educ. Ass'n, 629
27   F.3d 992, 998-99 (9th Cir. 2010) (“It is appropriate to take judicial notice of [digital] information,
     [that] was made publicly available by government entities [. . .]” and whose authenticity no party
28   disputes).
                                                       2
     Case 2:19-cv-01223-KJM-DMC Document 16 Filed 06/19/20 Page 3 of 4

 1   No. 13, pg. 2. Specifically, respondent states that:

 2                           Here, Petitioner has an appeal pending in the California Court of
                    Appeal, and the State has an important interest in passing on and
 3                  correcting any violations of a defendant’s rights. See Roberts, 296 F.
                    Supp. 2d at 1185 (citing Koerner v. Grigas, 328 F.3d 1039, 1046 (9th Cir.
 4                  2003)). Petitioner’s pending state appeal may render his federal
                    constitutional claims moot. See Sherwood v. Tomkins, 716 F.2d 632, 634
 5                  (9th Cir. 1983); Roberts v. Dicarlo, 296 F. Supp. 2d 1182, 1185 (C.D. Cal.
                    2003); Theriault v. Lamb, 377 F. Supp. 186, 189-90 (D. Nev. 1974). If
 6                  not, Petitioner is not barred from seeking federal review when the state
                    proceedings are concluded. Roberts, 296 F. Supp. 2d at 1185-86.
 7                  Petitioner has not made any showing of extraordinary circumstances
                    indicating that he will suffer immediate and great irreparable harm if the
 8                  Court abstains until after state post-conviction review is completed. Thus,
                    it is appropriate for this Court to abstain.
 9
                    ECF No. 13, pg. 3.
10

11                  Under the Younger abstention doctrine, federal courts may not, absent

12   extraordinary circumstances, stay or enjoin pending state criminal proceedings. See Younger, 401

13   U.S. at 45-46. Younger abstention is required if the state proceedings are (1) ongoing; (2)

14   implicate important state interests; and (3) afford the plaintiff an adequate opportunity to raise the

15   federal issue. Columbia Basin Apartment Ass'n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.

16   2001) (citation omitted). However, as discussed above, the state proceeding at issue has

17   concluded in the period since respondent submitted their motion to dismiss on October 11, 2019.

18   On May 13, 2020, the Court of Appeal affirmed the judgement of the trial court’s resentencing

19   decision. See People v. Perez, No. C088426, 2020 Cal. App. Unpub. LEXIS 2971 (May 13,

20   2020). As of the date of these findings and recommendations, the Court is not aware of any other
21   pending state proceeding on issues relating to petitioner’s underlying conviction. Therefore,

22   Younger abstention is not appropriate grounds for dismissal, as sought in the pending motion.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        3
     Case 2:19-cv-01223-KJM-DMC Document 16 Filed 06/19/20 Page 4 of 4

 1                                          III. CONCLUSION

 2                  Based on the foregoing, the undersigned recommends that respondent’s motion

 3   to dismiss (ECF No. 13) be denied.

 4                  These findings and recommendations are submitted to the United States District
 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court. Responses to objections shall be filed within 14 days after service of
 8   objections. Failure to file objections within the specified time may waive the right to appeal.
 9   See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10

11   Dated: June 18, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
